Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 06/11/2020.  Claims 1-26 are presented for examination and based on current examiner’s amendment claims 1-4, 7, 10-11, 13-18, 20 and 23-26, renumbered as 1-18 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/11/2020, and on 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Elias Soupos (Reg. No. 57,375).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1.  (Currently amended) 	A power converter comprising:
a power switch coupled with a DC link rail node and an output node and operable to connect and disconnect the DC link rail node and the output node;
a resonant capacitor coupled in parallel with the power switch;
an active damper coupled in series with the resonant capacitor and the output node, the active damper including a damper switch, wherein the damper switch comprises a bi-directional switching device, the damper switch being configured 
a damper driver operatively coupled with and configured to control the damper switch so that the damper switch is in the first state during soft switching operation of the power switch and the damper switch is in the second state after the soft switching operation of the power switch is completed; 
an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the power switch to provide soft switching of the power switch;
a second power switch coupled with a second DC link rail node and the output node and operable to connect and disconnect the second DC link rail node and the output node; and
a second resonant capacitor coupled in parallel with the second power switch; 
wherein the active damper is configured to dampen current and voltage ringing in a first current loop, a first primary power path including the power switch, a second current loop, and a second primary power path including the second power switch.


2. (Original) 	The power converter of claim 1 wherein the damper driver is configured to control the damper switch so that the damper switch is in the first state prior to initiation of the soft switching operation of the power switch.
3. (Original) 	The power converter of claim 1 wherein the damper driver is configured to control the damper switch so that the damper switch is switched to the first state concurrently with a beginning of the soft switching operation of the power switch.
4. (Original) 	The power converter of claim 1 wherein the damper driver is configured to control the damper switch so that the damper switch is switched to the second state concurrently with an end of the soft switching operation of the power switch.
5. (Cancelled) 
6. (Cancelled) 
7. (Currently amended)	The power converter of claim [[6]]1, wherein the bi-directional switching device includes a first silicon metal oxide semiconductor field effect transistor (Si MOSFET) and a second Si MOSFET coupled in series with the first Si MOSFET with opposite 
8. (Cancelled) 
9. (Cancelled) 
10. (Original) 	The power converter of claim 1 wherein the damper driver is configured to control the damper switch in response to gating signals for the power switch.
11. (Original)	The power converter of claim 1 wherein the damper driver is configured to control the damper switch in response to sensed current and voltage values.
12. (Cancelled)	
13. (Currently amended)	The power converter of claim [[12]]1, wherein the first current loop includes the power switch, the active damper, and the resonant capacitor.
14. (Currently amended) The power converter of claim [[12]]1, wherein the second current loop includes the power switch, the active damper, and a DC link capacitor.
15. (Original) 	The power converter of claim 1 wherein the power switch has first voltage rating, the damper switch has a second voltage rating, and the first voltage rating is at least 5 times the second voltage rating.
16. (Original) 	The power converter of claim 1 comprising a non-isolated power supply operatively coupled with and configured to supply driving voltage for the power switch and the active damper.
17. (Original) 	The power converter of claim 16 wherein the non-isolated power supply comprises a resistor operatively coupled with a voltage source at a first node and operatively coupled with a capacitor and a Zener diode at a second node, the capacitor and the Zener diode being operatively coupled in a parallel relationship.
18. (Currently amended) 	A system comprising:
a DC link including a first DC link rail node and a second DC link rail node;
a first power switch coupled with the [[a]] first DC link rail node and an output node and operable to connect and disconnect the first DC link rail node and the output node;
a second power switch coupled with the output node and the second DC link rail node and operable to connect and disconnect the output node and the second DC link rail node; [[and]]
an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the first power switch to provide soft switching of the first power switch;
a first commutation loop coupled with the output node and one of the first DC link rail node and the second DC link rail node and including a first resonant capacitor coupled in parallel with the first power switch, and an active damper, the active damper being configured first commutation loop to a first resistance and a second resistance greater than the first resistance; and 
a second commutation loop coupled with the output node and the other of the first DC link rail node and the second DC link rail node and including a second resonant capacitor coupled in parallel with the second power switch, and the active damper; 
wherein the active damper includes a bidirectional switch, the active damper providing the first resistance when the bidirectional switch is closed and providing the second resistance when the bidirectional switch is open; and 
wherein the active damper is configured to dampen current and voltage ringing in the first commutation loop, a first primary power path including the first power switch, the second commutation loop, and a second primary power path including the second power switch.
19. (Cancelled) 
20. (Currently amended) 	The system of claim [[19]] 18, wherein the first power switch has first voltage rating, the bidirectional switch has a second voltage rating, and the second voltage rating is 20% or less than the first voltage rating.
21. (Cancelled) 
22. (Cancelled)
23. (Currently amended) 	A method of controlling operation of a power converter, the method comprising:
providing a first commutation loop coupled with an output node and one of a first DC link rail node and a second DC link rail node and including a first power switch coupled in parallel with a first resonant capacitor, and an active damper, the active damper being configured to vary a resistance of the first commutation loop to a damping resistance and a non-damping resistance greater than the damping resistance;
providing an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the first power switch to provide soft switching of the first power switch;
providing a second commutation loop coupled with the output node and the other of the first DC link rail node and the second DC link rail node and including a second resonant capacitor and the active damper, the second commutation loop including a second power switch coupled in parallel with the second resonant capacitor; 
performing a soft switching operation including closing [[a]]the first power switch to connect [[a]]the first DC link rail node and [[an]]the output node and opening [[a]]the second power switch to disconnect [[a]]the second DC link rail node and the output node;
controlling [[an]]the active damper to provide [[a]]the non-damping resistance during the soft switching operation
controlling the active damper to provide [[a]]the damping resistance after completion of the soft switching operation, first commutation loop and in [[a]]the second commutation loop ;
wherein the active damper includes a bidirectional switch, the active damper providing the damping resistance when the bidirectional switch is closed and providing the non-damping resistance when the bidirectional switch is open; and
wherein the active damper is configured to dampen current and voltage ringing in a first primary power path including the first power switch, and a second primary power path including the second power switch.
24. (Original) 	The method of claim 23 wherein the act of controlling the active damper to provide the non-damping resistance occurs prior to initiation of the soft switching operation.
25. (Original) The method of claim 23 wherein the act of controlling the active damper to provide the non-damping resistance occurs concurrently with an initiation of the soft switching operation.
26. (Original) The method of claim 23 wherein the act of controlling the active damper to provide the damping resistance occurs concurrently with an end of the soft switching operation.



Reasons for allowance
4.	Claims 1-4, 7, 10-11, 13-18, 20 and 23-26, renumbered as 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-4, 7, 10-11 and 13-17, renumbered as 1-12; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power converter comprising: a power switch coupled with a DC link rail node and an output node and operable to connect and disconnect the DC link rail node and the output node; a resonant capacitor coupled in parallel with the power switch; an active damper coupled in series with the resonant capacitor and the output node, the active damper including a damper switch, wherein the damper switch comprises a bi-directional switching device, the damper switch being configured to provide a first resistance of the active damper in a first state and a second resistance of the active damper in a second state, the first resistance having a lower magnitude than the second resistance; a damper driver operatively coupled with and configured to control the damper switch so that the damper switch is in the first state during soft switching operation of the power switch and the damper switch is in the second state after the soft switching operation of the power switch is completed; an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the power switch to provide soft switching of the power switch; a second power switch coupled with a second DC link rail node and the output node and operable to connect and disconnect the second DC link rail node and the output node; and a second resonant capacitor coupled in parallel with the second power switch; wherein the active damper is configured to dampen current and voltage ringing in a first current loop, a first primary power path including the power switch, a second current loop, and a second primary power path including the second power switch”. As recited in claims 1-4, 7, 10-11 and 13-17, renumbered as 1-12.

Claims 18 and 20, renumbered as 13-14; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A system comprising: a DC link including a first DC link rail node and a second DC link rail node; a first power switch coupled with the first DC link rail node and an output node and operable to connect and disconnect the first DC link rail node and the output node; a second power switch coupled with the output node and the second DC link rail node and operable to connect and disconnect the output node and the second DC link rail node; an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the first power switch to provide soft switching of the first power switch; a first commutation loop coupled with the output node and one of the first DC link rail node and the second DC link rail node and including a first resonant capacitor coupled in parallel with the first power switch, and an active damper, the active damper being configured to vary a resistance of the first commutation loop to a first resistance and a second resistance greater than the first resistance; and a second commutation loop coupled with the output node and the other of the first DC link rail node and the second DC link rail node and including a second resonant capacitor coupled in parallel with the second power switch, and the active damper; wherein the active damper includes a bidirectional switch, the active damper providing the first resistance when the bidirectional switch is closed and providing the second resistance when the bidirectional switch is open; and wherein the active damper is configured to dampen current and voltage ringing in the first commutation loop, a first primary power path including the first power switch, the second commutation loop, and a second primary power path including the second power switch”. As recited in claims 18 and 20, renumbered as 13-14.

Claims 23-26, renumbered as 15-18; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of controlling operation of a power converter, the method comprising: providing a first commutation loop coupled with an output node and one of a first DC link rail node and a second DC link rail node and including a first power switch coupled in parallel with a first resonant capacitor, and an active damper, the active damper being configured to vary a resistance of the first commutation loop to a damping resistance and a non-damping resistance greater than the damping resistance; providing an auxiliary leg coupled in series with a DC link midpoint node and the output node, the auxiliary leg including an auxiliary switch connected in series with an inductor, the auxiliary switch operable to connect and disconnect the DC link midpoint node and the output node in coordination with operation of the first power switch to provide soft switching of the first power switch; providing a second commutation loop coupled with the output node and the other of the first DC link rail node and the second DC link rail node and including a second resonant capacitor and the active damper, the second commutation loop including a second power switch coupled in parallel with the second resonant capacitor; performing a soft switching operation including closing the first power switch to connect the first DC link rail node and the output node and opening the second power switch to disconnect the second DC link rail node and the output node; controlling the active damper to provide the non-damping resistance during the soft switching operation; and controlling the active damper to provide the damping resistance after completion of the soft switching operation, the damping resistance attenuating current and voltage ringing in the first commutation loop and in the second commutation loop; wherein the active damper includes a bidirectional switch, the active damper providing the damping resistance when the bidirectional switch is closed and providing the non-damping resistance when the bidirectional switch is open; and wherein the active damper is configured to dampen current and voltage ringing in a first primary power path including the first power switch, and a second primary power path including the second power switch”. As recited in claims 23-26, renumbered as 15-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839